Name: Commission Decision of 21 February 1994 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the German, French and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural activity;  cooperation policy;  farming systems
 Date Published: 1994-03-04

 Avis juridique important|31994D0139Commission Decision of 21 February 1994 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the German, French and Italian texts are authentic) Official Journal L 061 , 04/03/1994 P. 0026 - 0026COMMISSION DECISION of 21 February 1994 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the German, French and Italian texts are authentic) (94/139/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provides that the Commission may authorize Member States to fix a final date for the submission of an 'area' aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (2); whereas Member States must justify their choice of date, in particular by providing the Commission with a detailed working plan which demonstrates that the proposed date allows the time required for all relevant data to be made available for the proper administrative and financial management of the aid and for the necessary checks to the carried out; Whereas certain Member States have submitted to the Commission applications for the authorization of dates after 31 March accompanied by the relevant working plans; whereas the Commission has studied these applications, taking particular account of the experience acquired in the implementation of the integrated system in 1993 by the Member States concerned; Whereas this measure is in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby authorizes the Member States listed in the Annex hereto to fix the final dates mentioned there for the submission of the 'area' aid applications in 1994. Article 2 This Decision is addressed to the Federal Republic of Germany, the Italian Republic and the Grand Duchy of Luxembourg. Done at Brussels, 21 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 1. (2) OJ No L 181, 1. 7. 1992, p. 12. ANNEX "" ID="1">Germany> ID="2">15 May"> ID="1">Italy> ID="2">30 April"> ID="1">Luxembourg> ID="2">1 May">